Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-1 of our report dated March 31, 2011 relating to the consolidated financial statements as of December 31, 2010 and for the years ended December 31, 2010 and 2009 of Wilhelmina International, Inc. included in the annual report on Form 10-K of Wilhelmina International, Inc. for the year ended December 31, 2010, and to the reference to us under the heading “Experts” in the prospectus, which is part of such Registration Statement. /s/ BURTON MCCUMBER & CORTEZ, L.L.P. Burton McCumber & Cortez, L.L.P. Brownsville, Texas December 19, 2011
